         Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 1 of 38




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                  No.    03-cr-087 (JDB)
                                          )
KEITH LAMONT FOGLE,                       )
                                          )
            Defendant.                    )
__________________________________________)

       EMERGENCY MOTION FOR INDICATIVE RULING ON REQUEST FOR
         COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)(i)

        Mr. Keith Fogle, through counsel, respectfully moves this Court, for an indicative ruling

that the Court would grant Mr. Fogle’s motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i) to allow for his immediate release from imprisonment by reducing his sentence

to time-served concurrent to his sentence in D.C. Superior Court Case No. 2012-CF1-20391, or,

in the alternative, to a term of no more than 93 months. See Fed. R. Crim. P. 37(a); Fed. R. App.

P. 12.1(a).

       Mr. Fogle is nearly 49 years old; suffers from a myriad of serious health issues, including

diabetes, hypertension, hyperlipidemia, and obesity; and has served over 16 years (approximately

193 months), not including any good time credit, for selling less than one gram of crack cocaine

to undercover police officers on one occasion. Although Mr. Fogle’s criminal history was so

relatively minor that he had never been sentenced to serve more than three days of imprisonment

for any prior conviction, he was sentenced as a “career offender” to 280 months of imprisonment

(over 23 years) for the one-time, non-violent, street-level drug offense in this case. Under

today’s law, the Guidelines would prescribe merely 21 to 27 months of imprisonment for a

similarly-situated defendant. The Court sentenced Mr. Fogle less than five months after the


                                                 1
         Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 2 of 38




Supreme Court vitiated the mandatory character of the U.S. Sentencing Guidelines in United

States v. Booker, 543 U.S. 220 (2005), when courts had not yet embraced the full scope of their

sentencing discretion under 18 U.S.C. § 3553(a). Mr. Fogle’s sentence is far greater than

necessary, and this Court now may reduce it.

       In light of the many mitigating factors in this case—including the non-violent nature and

momentary duration of the offense, and Mr. Fogle’s rehabilitation and conduct in prison, as well

as the catastrophic consequences for Mr. Fogle should he contract COVID-19, a sentence

reduction allowing for his immediate release from imprisonment is warranted. Accordingly, and

for the reasons discussed below, this Court should “state . . . that it would grant” Mr. Fogle’s

motion for compassionate release to allow for his immediate release from imprisonment “if the

court of appeals remands for that purpose.” Fed. R. Crim. P. 37(a)(3).

                                         BACKGROUND

I.     Conviction and Sentencing

       In May 2003, Mr. Fogle was charged by indictment with three counts of unlawful

distribution of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), for selling a

total of 0.82 grams of crack in three $20 transactions to undercover police officers “within a span

of 15 minutes” one month earlier, on April 1, 2003. Indictment (May 1, 2003), ECF No. 1;

Presentence Investigation Report (“PSR”) ¶¶ 1, 4-8, 22.

       On September 30, 2004, the government filed a Notice of Enhanced Penalties, under 21

U.S.C. § 851(a), on the basis of a 1991 conviction for attempted possession with intent to

distribute (“PWID”) cocaine, in D.C. Superior Court Case No. F12534-90. Notice of Enhanced

Penalties (“Gov’t Notice”) at 1-2, ECF No. 11. This conviction stemmed from offense conduct

as a teenager, and Mr. Fogle was sentenced under the Youth Rehabilitation Act (“YRA”) to a



                                                 2
            Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 3 of 38




two-year term of probation. PSR ¶ 31. Mr. Fogle successfully completed probation, and the

conviction was then set aside. Id.

        In March 2005, Mr. Fogle was found guilty by a jury on all three counts of the

indictment. PSR ¶ 3. The Probation Office prepared a PSR prior to sentencing using the 2004

Guidelines Manual. See PSR ¶ 18. According to the PSR, Mr. Fogle’s base offense level was 16

under U.S.S.G. § 2D1.1(a)(3) and (c)(12), based on the “net weight of .82 grams of cocaine

base” involved in the three drug transactions. Id. ¶ 22. The PSR then applied a two-level

increase for obstruction of justice, under U.S.S.G. § 3C1.1, based on Mr. Fogle’s testimony in

his own defense at trial. Id. ¶ 25. The 2-level increase ultimately made no difference, however,

because the PSR found Mr. Fogle to be “a career criminal” under U.S.S.G. § 4B1.1(a). Id. ¶ 27.

Consequently, Mr. Fogle’s offense level doubled to 34. Id. ¶¶ 27, 29. The PSR calculated Mr.

Fogle’s criminal history category at Category III, but because of the career offender

determination, it became the highest possible category, Category VI. PSR ¶¶ 35-37. As a result,

the Guidelines prescribed a range of 262 to 327 months (over 21 to 27 years) of imprisonment.

Id. ¶ 71.

        Mr. Fogle’s draconian career offender sentence was based on his prior convictions for

Maryland burglary (for which he served a 3-day sentence) and D.C. attempted robbery (for

which he served no term of imprisonment). 1 These convictions were, at the time of his

sentencing, considered “crimes of violence” under the residual clause of the career offender




1
  The government incorrectly asserted in a brief that the conviction was for “attempt armed
robbery.” Mem. Op. (Sept. 30, 2019) at 1 n. 2, ECF No. 111 (quoting United States’ Opp’n to
Def.’s Mot. to Reduce Sentence pursuant to the First Step Act of 2018 at 4, ECF No. 104). The
offense was not armed. See Ex. A, Plea and Judgment, D.C. Sup. Ct. No. F-6119-99.
                                                3
         Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 4 of 38




Guideline. Since then, the Supreme Court effectively nullified the residual clause and the

Sentencing Commission removed it from the Guidelines.

       Without the career offender designation, at the time of sentencing, Mr. Fogle’s total

offense level would have been 18 and his criminal history score of 5 would have placed him in

Category III. PSR ¶¶ 26, 35-36. Accordingly, the Guidelines would have prescribed a range of

only 33 to 41 months. Today, the Guidelines range for a similarly situated defendant would be

even lower. The drug quantity of 0.82 grams of cocaine base now yields a base offense level of

only 12. See U.S.S.G. § 2D1.1(a)(5), (c)(14) (2018). The total offense level with the two-level

increase for obstruction of justice would thus be 14. And in criminal history category III, the

Guidelines would prescribe a range of only 21 to 27 months (approximately two years) of

imprisonment. The Guidelines range today would be a tenth of what it was when Mr. Fogle was

sentenced in 2005.

       In June 2005, Mr. Fogle was sentenced to 280 months (over 23 years) of imprisonment

on each of the three counts to run concurrently, with concurrent six-year terms of supervised

release to follow. Judgment (June 1, 2005), ECF No. 40. He is imprisoned at FCI Loretto, and

his projected release date is April 6, 2035.

II.    Subsequent D.C. Superior Court Proceedings

       At the time of sentencing in the instant case, felony murder charges were pending against

Mr. Fogle in D.C. Superior Court Case No. F01430-05. See PSR ¶¶ 49-51. In February 2008,

Mr. Fogle was found not guilty by a jury on the felony murder charge and the government

dismissed all remaining related charges.

       In November 2014, on the eve of trial and faced with the possibility—because of the

draconian sentence he was serving in this federal case—of serving his entire life in prison, Mr.



                                                 4
         Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 5 of 38




Fogle pled guilty to one count of voluntary manslaughter in D.C. Superior Court case 2012-CF1-

20391. Pursuant to the plea agreement, he was sentenced to 10 to 30 years’ imprisonment, all

suspended but for 10 years, and five years’ supervised release, to run consecutively to the instant

federal sentence.

       Today, even if this Superior Court conviction gave Mr. Fogle three additional criminal

history points and put him in Criminal History Category IV of the federal sentencing guidelines,

his Guidelines range in the instant case would be only 27 to 33 months of imprisonment.

III.   Collateral Proceedings

       Mr. Fogle requested collateral relief under 28 U.S.C. §§ 2241 and 2255 from his career

offender sentence in light of Johnson v. United States, 135 S. Ct. 2551 (2015). After a hearing,

the Court denied relief on timeliness grounds and denied Mr. Fogle’s request for a certificate of

appealability. Mem. Op. (Sept. 30, 2019), ECF No. 111; Order (Oct. 28, 2019), ECF No. 117.

The D.C. Circuit similarly denied his motion for a certificate of appealability. Order (D.C. Cir.

Apr. 9, 2020).

       Mr. Fogle separately requested a reduced sentence under § 404(b) of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). The Court denied Mr. Fogle’s motion,

finding he was ineligible for relief because “[t]he Fair Sentencing Act did not modify the

statutory penalties for . . . a violation” of 21 U.S.C. § 841(b)(1)(C). Order (Sept. 24, 2019) at 1-

2, ECF No. 107 (“Order Denying FSA Mot.”). Mr. Fogle appealed, and the appeal is pending in

the D.C. Circuit in United States v. Fogle, No. 19-3072. 2 There is currently a circuit split on the




2
  On August 17, 2020, Mr. Fogle filed an unopposed motion to hold the appeal in abeyance
pending the outcome of the instant motion because this Court’s grant of an indicative ruling on
compassionate release may obviate the need to proceed with the appeal. The court has not yet
ruled on that motion.
                                                  5
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 6 of 38




issue. Compare United States v. Woodson, No. 19-6976, 2020 WL 3443925 (4th Cir. June 24,

2020), and United States v. Smith, 954 F.3d 446 (1st Cir. 2020), with United States v. Birt, No.

19-3820, 2020 WL 4045895 (3d Cir. July 20, 2020), and United States v. Foley, 798 F. App’x

534 (11th Cir. 2020).

IV.    The COVID-19 Pandemic and Outbreak at FCI Loretto.

       The Covid-19 pandemic is a global health crisis unprecedented in modern times. As of

August 16, approximately 21.2 million people had been infected with Covid-19, and more than

761,000 people had died from the illness throughout the world. World Health Organization

(“WHO”), Coronavirus Disease (COVID-19) Weekly Epidemiological Update 1 (Aug. 17,

2020). The United States leads the world in reported Covid-19 cases, with over 5.2 million

infected, and over 167,000 deaths. Id.; cf. Ex. B, W. Joost Wiersinga et al., Pathophysiology,

Transmission, Diagnosis, and Treatment of Coronavirus Disease 2019 (COVID-19) at E9,

JAMA Online (July 10, 2020) (“JAMA Article”) (“Because not all people who die during the

pandemic are tested for COVID-19, actual numbers of deaths from COVID-19 are higher than

reported numbers.”).

       Incarcerated people “are at special risk of infection” and are “less able to participate in

proactive measures to keep themselves safe.” 3 As courts have recognized, there can be no doubt

that “the COVID-19 virus spreads with uncommon and frightening speed in carceral settings.”

United States v. Skelos, 2020 WL 1847558, at *1 (S.D.N.Y. Apr. 12, 2020).

       Jails and prison[s] are powder kegs for infection. People in jails and prisons cannot
       practice social distancing, control their exposure to large groups, practice increased
       hygiene, wear protective clothing, obtain specific products for cleaning and
       laundry, avoid frequently touched surfaces, or sanitize their own environment.


3
 Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States at 2 (Mar. 2, 2020), https://perma.cc/KGP7-PDVJ.
                                                 6
         Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 7 of 38




Id.; see also United States v. Scparta, 2020 WL 1910481, at *7 (S.D.N.Y. Apr. 20, 2020) (“The

risk to incarcerated individuals . . . is acute; as this Court has explained, individuals in carceral

settings are at particularly high risk for contracting the disease because of the inability of

individuals to socially distance, shared communal spaces, and limited access to hygiene

products.”). “Incarcerated/detained persons live, work, eat, study, and recreate within

congregate environments, heightening the potential for COVID-19 to spread once introduced.”

CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities (Jul. 22, 2020). Even with efforts to limit movement in

facilities, inmates must still reside in heavily-trafficked communal living spaces, touch shared

equipment, such as telephones and computers, and interact with prison staff who enter and exit

the facility each day. 4

        Consequently, the situation in the Bureau of Prisons (“BOP”) is dire. As of August 19,

the BOP reported over 12,881 inmate and staff “confirmed positive test results for COVID-19

nationwide.” BOP, COVID-19 Resource Page, www.bop.gov/coronavirus/ (accessed Aug. 19,

2020) (“BOP COVID-19 Page”). At least 114 inmates and one staff member have died. Id. 5

The reported federal inmate infection rate is approximately 6 times higher than that in the United



4
 It cannot seriously be disputed that a person’s risk of exposure to COVID-19 is significantly
greater in prison than it is outside of prison. Any claim that BOP facilities generally, or FCI
Loretto in particular, are as safe or safer than the community-at-large is simply unsupportable.
5
  However, BOP has kept many inmate deaths and at least one staff member death “off the
books.” See, e.g., Joseph Neff & Dane Kane, Freed From Prison, Dead From COVID-19, Not
Even Counted, The Marshall Project (July 10, 2020); Lompoc Prison Inmate Dies Amid
Worsening Coronavirus Outbreak, Cal Coast Times (Apr. 17, 2020); Richard Winton,
Coronavirus Outbreak at Lompoc Prison is the Worst in the Nation: 69 Inmates, 25 Staff
Infected, L.A. Times (Apr. 16, 2020); Cassidy McDonald, She Was Promoted A Month Before
Her Death. Coworkers Say She Was Never Moved Into Her New Role, Away from Sick Inmates,
CBS News (Apr. 20, 2020).
                                                   7
           Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 8 of 38




States as a whole. 6 Even still, the BOP’s “figures do not accurately reflect” the scope of the

crisis and the “problems associated with deadly virus spread in prison.” Walter Pavlo, Federal

Judges Are Relying on Bureau of Prisons COVID-19 Numbers To Make Rulings, Forbes (May

20, 2020); Walter Palvo, Bureau of Prisons Underreporting COVID-19 Outbreaks in Prison,

Forbes (Apr. 1, 2020).

          The COVID-19 outbreak at FCI Loretto first became public approximately two weeks

ago. See WJAC Staff, DOH: Outbreak at FCI Loretto Contributes to Surge in Cambira

County’s COVID-19 Cases, wjactv.com (Aug. 6, 2020). While the BOP then reported “40

inmate and seven staff cases at FCI Loretto,” local health officials stated that “the exact number”

of cases was not clear. Id.; see also WJAC Staff, Officials Confirm Over 2 Dozen FCI Loretto

Inmates Positive for COVID-19, & Some Staff, wjactv.com (Aug. 11, 2020). As of August 19,

the BOP reported that 12 “Confirmed Active Cases” of inmates and 7 “Confirmed Active Cases”

of staff, and claimed that 48 inmates and one staff member had “recovered.” BOP COVID-19

Page. At least 60 inmates have tested positive. Id.

                               APPLICABLE LEGAL PRINCIPLES

          In the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, Congress amended 18

U.S.C. § 3582(c)(1)(A)(i) to allow a defendant to file a motion for a reduction of sentence based

on extraordinary and compelling reasons. Prior to this amendment, the BOP was the sole entity

allowed to file such a request. Now, a defendant may file such a motion either (1) after he “has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf,” or (2) after “the lapse of 30 days from the receipt of such a




6
    See table available at https://federaldefendersny.org/.

                                                    8
           Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 9 of 38




request by the warden of the defendant’s facility, whichever is earlier[.]” First Step Act §

603(b).

          Section 3582(c)(1)(A) provides, in relevant part, that the Court “may reduce the term of

imprisonment, after considering the factors set forth in [18 U.S.C. §] 3553(a) to the extent they

are applicable, if it finds that—”

          (i)    extraordinary and compelling reasons warrant such a reduction . . .

          and that such a reduction is consistent with applicable policy statements issued by
          the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A).

          The Sentencing Commission’s applicable guidance was issued before the passage of the

First Step Act and has not been amended to account for the statutory changes to § 3582.

Accordingly, courts have held that “the most sensible interpretation of the Sentencing

Commission’s guidance in light of Congress’s recent statutory amendments is that ‘the

Commission’s existing policy statement provides helpful guidance on the factors that support

compassionate release, although it is not ultimately conclusive.’” United States v. Bucci, 409 F.

Supp. 3d 1, 2 (D. Mass. 2019) (quoting United States v. Fox, 2019 WL 3046086, at *3 (D. Me.

July 11, 2019)); see also United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019)

(“While the old policy statement provides helpful guidance, it does not constrain the Court’s

independent assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence

reduction under § 3582(c)(1)(A)(i).”).

          Tracking the language of the statute, the Guidelines suggest that a sentence reduction

may be warranted if “the court determines that—”

          (1)    (A) Extraordinary and compelling reasons warrant the reduction; or




                                                   9
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 10 of 38




               (B) The defendant (i) is at least 70 years old; and (ii) has served at least
               30 years in prison pursuant to a sentence imposed under 18 U.S.C. §
               3559(c) for the offense or offenses for which the defendant is imprisoned;

       (2)     The defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and

       (3)    The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       The application notes contain four provisions that delineate extraordinary and compelling

reasons, including medical conditions, age, family circumstances, and a catchall “other reasons”

provision. See U.S.S.G. § 1B.13 appl. n. 1(A)–(D). The notes further recognize that, “[t]he

court is in a unique position to determine whether . . . circumstances warrant a reduction.” Id.

appl. n. 4. Thus, “[r]ead as a whole, the application notes suggest a flexible approach which

considers all relevant circumstances.” Beck, 425 F. Supp. 3d at 582.

       The First Step Act “was enacted to further increase the use of compassionate release and .

. . explicitly allows courts to grant such motions even when BOP finds they are not appropriate.”

Id. at 579. Indeed, by permitting defendants to file sentence reduction motions directly with the

sentencing court, regardless of whether the BOP has weighed in, the First Step Act reflects

Congress’s aim to diminish the BOP’s control over compassionate release. See Cantu, 423 F.

Supp. 3d at 351 (explaining that “defendants no longer need the blessing of the BOP to bring

such motions”).

       This Court may determine whether a defendant’s conditions are extraordinary and

compelling independent of the reasons provided by the Sentencing Commission or the BOP.

Courts have concluded that, after passage of the First Step Act, compassionate release is not

limited by the Commission’s or the BOP’s understanding of “extraordinary and compelling

reasons,” and that courts can thus determine those reasons. See United States v. Urkevich, 2019

                                                10
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 11 of 38




WL 6037391, at *3 (D. Neb. Nov. 14, 2019); United States v. Bellamy, 2019 WL 3340699, at *2

n.5 (D. Minn. July 25, 2019) (citing lower court decisions); Beck, 425 F. Supp. 3d at 579 (noting

the First Step Act “was enacted to further increase the use of compassionate release and . . .

explicitly allows courts to grant such motions even when BOP finds they are not appropriate”);

Cantu, 423 F. Supp. 3d at 349–52.

                                           ARGUMENT

I.     THIS COURT MAY AND SHOULD CONSIDER THIS MOTION
       NOTWITHSTANDING THE PENDING APPEAL.

       Mr. Fogle’s filing of a notice of appeal of the Court’s order denying his request for relief

under § 404(b) of the First Step Act was “an event of jurisdictional significance—it confer[ed]

jurisdiction on the court of appeals ad divest[ed] the district court of its control over those

aspects of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982). However, Federal Rule of Criminal Procedure 37 allows a district court to

consider a motion notwithstanding a docketed and pending appeal and either “(1) defer

considering the motion; (2) deny the motion; or (3) state that it would grant the motion if the

court of appeals remands for that purpose or that the motion raises a substantial issue.” Fed. R.

Crim. P. 37(a). Because the pending appeal concerns a request for similar relief from Mr.

Fogle’s sentence, this Court’s ruling on compassionate release may obviate the need for briefing

in the pending appeal. See, e.g., Mot. for Voluntary Dismissal of Appeal, United States v.

Hammond, No. 19-3006 (D.C. Cir. June 4, 2020); Mem. Op. & Indicative Ruling, United States

v. Hammond, No. 02-cr-294 (BAH), 2020 WL 1891980 (D.D.C. Apr. 16, 2020); Appellant’s

Unopposed Mot. to Remand Case, United States v. Anderson, No. 19-3087 (D.C. Cir. July 17,

2020); Orders, United States v. Anderson, No. 94-cr-055 (RCL), ECF Nos. 270, 272 (D.D.C.

July 17 & 20, 2020).

                                                  11
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 12 of 38




       Therefore, Mr. Fogle requests that this Court state that it would grant Mr. Fogle’s motion

for compassionate release, Fed. R. Crim. P. 37, so that Mr. Fogle may request that the D.C.

Circuit remand the case for that purpose, Fed. R. App. P. 12.1.

II.    MR. FOGLE SATISFIED THE PROCEDURAL REQUIREMENT IN SECTION
       3582(c)(1)(A)(i).

       Mr. Fogle submitted a request for compassionate release/reduction in sentence to the

warden of his BOP facility on or before June 11, 2020, and the warden denied his request on

June 24, 2020. Ex. C, Warden Resp. to Request for Compassionate Release (June 24, 2020).

Section 3582(c)(1)(A) allows a defendant to file a compassionate release motion with the court

after “the lapse of 30 days from the receipt of [a request for compassionate release] by the

warden of the defendant’s facility.” Thirty days have passed since Mr. Fogle’s request was

received by the warden of his facility. Therefore, Mr. Fogle satisfied the procedural requirement

in the compassionate release statute and may request relief with the Court.

III.   EXTRAORDINARY AND COMPELLING REASONS WARRANT A SENTENCE
       REDUCTION IN THIS CASE.

       In the context of the unprecedented COVID-19 pandemic, Mr. Fogle’s chronic

comorbidities put him at increased risk of severe illness or death and substantially diminish his

ability to care for himself in prison. In addition, Mr. Fogle’s sentence is “decades longer than

sentences imposed on average for offenses at least as, if not more, serious than his offenses” due

to “extraordinary and compelling [legal] developments that constitute extraordinary and

compelling reasons that warrant a reduction to Mr. [Fogle]’s sentence of incarceration.” United

States v. Redd, __ F. Supp. 3d __, 2020 WL 1248493, at *6 (E.D. Va. Mar. 16, 2020).




                                                12
           Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 13 of 38




       A.       Mr. Fogle’s Chronic Medical Conditions Heighten His Risk of Serious
                Complications or Death from COVID-19 and Substantially Diminish His
                Ability to Provide Self-Care in Prison in This Pandemic.

       Mr. Fogle’s health is declining and his chronic medical conditions—including type 2

diabetes mellitus, hypertension, hyperlipidemia, and obesity—make him particularly vulnerable

to Covid-19, put him in grave danger of severe illness or death in a prison environment during

this pandemic, and constitute extraordinary and compelling reasons to grant him compassionate

release.

       In light of the unprecedented crisis in our prisons, courts all over the country and in this

district have recognized that a serious medical condition, such as diabetes, obesity, or

hypertension, substantially diminishes an inmate’s “ability ‘to provide self-care within the

environment of a correctional facility’ for purposes of the Sentencing Commission’s policy

statement, U.S.S.G. § 1B1.13 cmt. n.1(A)(ii) (2018), such that it provides an extraordinary and

compelling reason that warrants . . . compassionate release.” See, e.g., United States v. Johnson,

No. 15-cr-125 (KBJ), 2020 WL 2515856, at *10 (D.D.C. May 16, 2020) (citing United States v.

Lacy, No. 15-cr-30038, 2020 WL 2093363, at *6 (C.D. Ill. May 1, 2020) (granting

compassionate release to defendant with hypertension, obesity, and diabetes, on the grounds that

“[a]ny one of these three factors alone would increase the serious risks of COVID-19”)).

       The government has taken the position that “if an inmate presents one of the factors

identified by the Centers for Disease Control (CDC) that poses an increased risk of severe illness

from COVID-19, they should be considered to be suffering from a ‘serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to recover’—

even if that condition in ordinary times would not meet the terms of the U.S.S.G. policy



                                                 13
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 14 of 38




statement.” Gov’t Resp. at 10, United States v. Gardner, No. 09-cr-619, ECF No. 70 (D. Md.

May 27, 2020) (emphasis added) (citing U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I)); see also, e.g.,

Wise v. United States, No. CR ELH-18-72, 2020 WL 2614816, at *7 (D. Md. May 22, 2020)

(“[J]ust last week, the Department of Justice adopted the position that any inmate who suffers

from the chronic conditions associated with severe illness from COVID-19 are eligible for

compassionate release.”); United States v. Wright, No. CR TDC-17-0388, 2020 WL 2571198, at

*3 (D. Md. May 21, 2020) (“The Government now agrees, based on recent Department of Justice

guidance, that Wright’s diabetes condition, and perhaps other medical conditions she presently

has, could constitute ‘extraordinary and compelling reasons’ under the circumstances of the

COVID-19 pandemic.”); Gov’t Resp., United States v. Hird, No. 2:13-cr-39-TJS, ECF No. 650

(E.D. Pa. May 19, 2020) (conceding that “the risk of COVID-19” to a vulnerable inmate

“presents a serious physical or medical condition . . . that substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional facility”). 7 Given the

government’s prior concessions, there should be no dispute that Mr. Fogle presents extraordinary

and compelling reasons that warrant his compassionate release.




7
  The government has made the same concession in cases involving defendants younger and
healthier than Mr. Fogle, and at prisons with no BOP-reported cases. See, e.g., Gov’t Resp.,
United States v. Firebaugh, No. 16-cr-20341, ECF No. 49 at 2-3 (S.D. Fla. June 5, 2020) (“The
Government concedes that by having COPD and diabetes (CDC risk factors), Firebaugh has
established the requisite ‘medical condition’ under USSG § 1B1.13, cmt. n.1(A),” even though
“there are no known infections of staff or inmates at [FCI Petersburg].”); United States v. Pabon,
2020 WL 2112265, at *3-4 (E.D. Pa. May 4, 2020) (“[T]he government concedes that Mr.
Pabon’s serious medical conditions [including diabetes and hypertension, among others] qualify
as one of the enumerated ‘extraordinary and compelling reasons’ under the policy statement
[USSG § 1B1.13, cmt. n.1(A)],” even though “the government represents that Lewisburg Camp
has no cases of COVID-19[.]”).

                                                 14
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 15 of 38




       Type 2 Diabetes Mellitus. Mr. Fogle suffers from Type 2 diabetes. See Sealed Ex. A,

BOP Medical Records, at 1. There is no question that “[p]eople of any age with” type 2 diabetes

mellitus “are at increased risk of severe illness” and death from COVID-19. CDC, People with

Certain Medical Conditions (Aug. 14, 2020) (accessed Aug. 20, 2020) (emphasis in original).

Diabetes is recognized as “one of the most important comorbidities linked to the severity of all

three known human pathogenic coronavirus infections.” Stefan R. Bornstein et al., Practical

Recommendations for the Management of Diabetes in Patients with COVID-19, 8 Lancet:

Diabetes & Endocrinology 546, 546-47 (2020) (describing interplay of diabetes and Covid-19).

A person with diabetes alone, and no other underlying condition, is at least three times more

likely to require hospitalization from Covid-19 than someone without diabetes, and “racial and

ethnic minority groups with [diabetes] . . . are even higher risk for severe COVID-19 illness.”

Ex. D-1, CDC Flyer, Covid-19 Associated Hospitalization Related to Underlying Medical

Conditions (Aug. 8, 2020). “Diabetes and high glucose levels are associated with increased

complications, respiratory failure and mortality in hospitalized patients with COVID-19.”

American Association of Clinical Endocrinologists, AACE Position Statement: Coronavirus

(COVID-19) and People with Diabetes (Updated March 18, 2020), https://perma.cc/P6D4-

EQQK.

       Mr. Fogle’s diabetes substantially increases his risk of severe illness and death from

Covid-19 and thus constitutes an extraordinary and compelling reason for his immediate release.

See United States v. Colvin, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020) (finding

extraordinary and compelling reasons where inmate had “diabetes, a serious medical condition

which substantially increases her risk of severe illness if she contracts COVID-19”); United

States v. Rodriguez, 2020 WL 1627331, at *1 (E.D. Pa. Apr. 1, 2020) (discussing how CDC



                                                15
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 16 of 38




statistics relating to diabetes, “which focus on the non-prison population . . . become even more

concerning when considered in the prison context,” because “[p]risons are tinderboxes for

infectious disease” and granting compassionate release because “it is the confluence of COVID-

19 and [diabetes and hypertension] that makes this circumstance extraordinary and compelling”).

       Hypertension (High Blood Pressure). “[I]t is undisputed that ‘hypertension is one of

the most common ‘comorbidities’ in people who experience severe cases of COVID-19.’”

United States v. Robinson, 2020 WL 4041436, at *5 (E.D. Va. July 17, 2020) (quoting United

States v. Salvagno, 2020 WL 3410601, at *12 (N.D.N.Y. June 22, 2020)). The CDC’s data has

consistently indicated that hypertension is the leading health condition for those hospitalized

with Covid-19—as of August 1, 2020, 53.8 percent of hospitalizations had a medical diagnosis

of hypertension. A weekly Summary of U.S. Covid-19 Hospitalization Data, Covid-Net (last

updated Aug. 1, 2020), https://gis.cdc.gov/grasp/COVIDNet/COVID19_5.html (last visited Aug.

7, 2020). Hypertension is also directly tied to an increase in mortality rate. See Erik Greb,

COVID-19: Hypertension Tied to Twofold Increase in Mortality,

www.medscape.com/viewarticle/932377 (June 15, 2020).

       Similar to diabetes, the CDC warns that a person with hypertension alone, and no other

underlying condition, is at least three times more likely to require hospitalization from Covid-19

than someone without hypertension, and “racial and ethnic minority groups with [hypertension] .

. . are even higher risk for severe COVID-19 illness.” Ex. D-1, CDC Flyer, Covid-19 Associated

Hospitalization Related to Underlying Medical Conditions (Aug. 8, 2020). “[S]everal peer-

reviewed scientific studies and research commentaries in reputable scientific journals conclude

that hypertension is independently associated with severe manifestations of COVID-19,

controlling for the confounding variables of age and other health conditions.” Robinson, 2020



                                                16
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 17 of 38




WL 4041436, at *5 (citing numerous studies). “The scientific authorities, recognizing the high

comorbidity relationship between hypertension and COVID-19, . . . ‘indicate an association

between ‘hypertension’ broadly, and severe illness and death from COVID-19’” regardless of

“the severity of the defendant’s hypertension.” Id. (citing Salvagno, 2020 WL 3410601, at

*16). 8 Mr. Fogle’s hypertension “creates an increased risk that he will contract the virus and

experience severe illness as a result” and thus constitutes an extraordinary and compelling reason

for his immediate release. Id.

       Recognizing the serious life-threatening risks that hypertension presents to prisoners

during this pandemic, many courts have granted compassionate release based on hypertension

alone. See, e.g., id. (granting compassionate release to career offender); United States v.

Mason, 2020 WL 4199553 (D.D.C. July 10, 2020) (granting compassionate release “a 50-year-

old African-American male with hypertension” who served 28 months of a mandatory 60-month

sentence for conspiracy to distribute heroin, fentanyl, and alprazolam); Salvagno, 2020 WL

3410601; United States v. Pena, No. 15-CR-551, 2020 WL 2301199, at *4 (S.D.N.Y. May 8,

2020) (“This Court has repeatedly recognized that COVID-19 presents a heightened risk for

individuals with hypertension[.]”); United States v. Soto, No. 1:18-CR-10086, 2020 WL

2104787, at *2 (D. Mass. May 1, 2020); United States v. Scparta, No. 18-CR-578 (AJN), 2020

WL 1910481, at * 9 (S.D.N.Y. Apr. 20, 2020) (finding hypertension to be a comorbidity that

increases the risk of death from COVID-19, and “reject[ing] the Government's contention that




8
  Mr. Fogle’s hypertension requires prescription medication; and even with medication
compliance, Mr. Fogle’s hypertension is so high that it borders Stage 2. Compare Sealed Ex. A
at 1 (noting blood pressure reading of 139/89 on Feb. 13, 2020), with American Heart
Association, Understanding Blood Pressure Readings, https://www.heart.org/en/health-
topics/high-blood-pressure/understanding-blood-pressure-readings (noting systolic number of
140 or higher and diastolic number of 90 or higher constitutes Stage 2 hypertension).
                                                17
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 18 of 38




Mr. Scparta’s general good health before the pandemic speaks to whether he should now be

released”); United States v. Sawicz, No. 08 CR-287 (ARR), 2020 WL 1815851 (E.D.N.Y, Apr.

10, 2020) (granting compassionate release to a defendant convicted of possession of child

pornography suffering from hypertension).

       Hyperlipidemia (High Cholesterol). Mr. Fogle also suffers from hyperlipidemia.

Hyperlipidemia, also known as high cholesterol, is a term that covers several disorders causing

extra lipids (fats) in one’s blood. See WebMD, What Is Hyperlipidemia? (July 19, 2020),

https://www.webmd.com/cholesterol-management/hyperlipidemia-overview. As a condition that

causes lipid build-up in the blood, hyperlipidemia causes symptoms and carries serious risks of

cardiovascular problems. Id. By advising people to “make sure that you have at least a 30-day

supply of your heart disease medicines, including high cholesterol and high blood pressure

medicines,” the CDC indicates that high cholesterol constitutes a type of “heart disease.” CDC,

People with Certain Medical Conditions (accessed July 30, 2020),

www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. The CDC warns that such heart conditions place individuals of any age at an

increased risk of severe illness from COVID-19. Id.; see also Ex. B, JAMA Article at E5

(“Complications of COVID-19 include impaired function of the heart, brain, lung, liver, kidney,

and coagulation system.”).

       High cholesterol, by itself, has been tied to many deaths and severe cases of COVID-19.

Cholesterol promotes viral entry of the virus, see Liji Thomas, Does cholesterol play a role in

COVID-19?, www.news-medical.net (May 12, 2020), and high cholesterol levels in lung tissue

may be a key culprit in COVID-19 deaths, see David Templeton, Cholesterol could be the




                                                18
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 19 of 38




culprit in COVID-19 deaths, Pittsburgh Post-Gazette (June 7, 2020). Mr. Fogle’s hyperlipidemia

thus adds to the extraordinary and compelling reasons for his release.

       Obesity. Mr. Fogle is clinically obese. BOP medical records note that, on February 13,

2020, he weighed 229 pounds. Sealed Ex. A at 1. The PSR records his height as “6 feet tall.”

PSR ¶ 58. Consequently, Mr. Fogle’s Body Mass Index (“BMI”) is at least 31.1. To provide

perspective: at the time of sentencing, at age 33, Mr. Fogle weighed 165 pounds. PSR ¶ 58. At

165 pounds, considering a height of 6 feet, his BMI was 22.4, and fell right in the middle of the

“normal” range of 18.5 to 24.9. He has since gained approximately 64 pounds, almost 40% of

his bodyweight at sentencing. 9

       The CDC lists obesity, defined as BMI of 30 or higher, as a specific condition that

increases a person’s risk of severe COVID-19 illness. CDC, CDC updates, expands list of

people at risk of severe COVID-19 illness, https://www.cdc.gov/media/releases/2020/p0625-

update-expands-covid-19.html (June 25, 2020). And the government has conceded that a BMI

“above 30 constitutes an extraordinary and compelling reason warranting a reduction [sic]

sentence.” Gov’t Ltr., United States v. Cole, No. 18-cr-167 (ELH), ECF No. 95 (D. Md. July 30,

2020). As with both diabetes and hypertension, the CDC warns that a person with obesity alone,

and no other underlying condition, is at least three times more likely to require hospitalization

from Covid-19 than someone without obesity, and “racial and ethnic minority groups with




9
   BMI calculated using National Institutes of Health (“NIH”), National Heart, Lung, and Blood
Institute, Calculate Your Body Mass Index,
https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm. The BOP records that
counsel received do not record Mr. Fogle’s height. However, some dated criminal records
record Mr. Fogle as only 5’8”. The PSR may overstate Mr. Fogle’s height and, if so, his obesity
is even more severe. At a height of 5’8”, his BMI would be close to 35 (34.8).
                                                 19
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 20 of 38




[hypertension] . . . are even higher risk for severe COVID-19 illness.” Ex. D-1, CDC Flyer,

Covid-19 Associated Hospitalization Related to Underlying Medical Conditions (Aug. 8, 2020).

       Researchers explain that “[o]besity can restrict ventilation by impeding diaphragm

excursion, impairs immune responses to viral infection, is pro-inflammatory, and induces

diabetes and oxidant stress to adversely affect cardiovascular function.” David A. Kass et al.

Obesity could shift severe COVID-19 disease to younger ages, 395 Lancet 1544, 1544 (May 16,

2020). Researchers further explain that, during the H1N1 influenza epidemic, “reports from

around the world identified obesity and severe obesity as risk factors for hospitalization and

mechanical ventilation.” William Dietz & Carlos Santos-Burgoa, Obesity and its Implications

for COVID-19 Mortality, 28:6 Obesity 1005, 1005 (June 2020) (describing “the impact of

obesity on pulmonary function”).

       The likelihood of complications from COVID-19, such as hospital admission or

intubation, increases incrementally as BMI increases. Christopher M. Petrilli, et al., Factors

associated with hospital admission and critical illness among 5279 people with coronavirus

disease 2019 in New York City: prospective cohort study, 369 BMJ 1966 (May 2020) (any

increase in BMI is associated with hospital admission); Arthur Simonnet et al., High prevalence

of obesity in Severe Acute Respiratory Syndrome Coronavirus -2 (SARS-CoV-2) requiring

invasive mechanical ventilation, 28 Obesity 7 (April 2020) (The need for invasive mechanical

ventilation gradually increases with body mass, reaching nearly 90% in patients with BMI over

35). A study in China found that, of 112 Covid-19 patients studied, 88 percent of those who died

had BMI over 25. Of those who survived, only 19 percent had BMI over 25. Peng YD et al.,

Clinical characteristics and outcomes of 112 cardiovascular disease patients infected by 2019-

nCoV, PubMed.gov (Mar. 2020), https://pubmed.ncbi.nlm.nih.gov/32120458/.



                                                20
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 21 of 38




       Accordingly, researchers “emphasize the need for increased vigilance, priority on

detection and testing, and aggressive therapy for patients with obesity and COVID-19

infections.” Dietz & Santos Burgoa, supra. Doctors “recommend extra attention and

precautions for patients with obesity during this epidemic.” Radwan Kassir, Risk of COVID-19

for patients with obesity, 21:6 Obesity Reviews 1, 1 (Mar. 2020). Doctors advise, “you need to

treat obesity seriously as a pre-existing condition that increases your risks for COVID-19. . . . [I]f

you’re obese and you’re 25, or 35, or 45 [years old], you have a risk factor and you should be

appropriately careful.” Katie Pearce, Obesity a Major Risk Factor for COVID-19

Hospitalization (June 1, 2020), https://hub.jhu.edu/2020/06/01/david-kass-obesity-covid-19/

(quoting David Kass, Cardiologist, Johns Hopkins Hospital).

       Courts in this district have recognized “the multitude of studies linking obesity to severe

COVID-19 symptoms.” Mem. Op. & Order at 12, United States v. Warren, 10-cr-202-EGS,

ECF No. 66 (D.D.C July 30, 2020) (“Warren Order”) (granting compassionate release to

defendant with BMI under 30 (29.78 to 29.94)). And some courts have granted compassionate

release based on obesity alone. See, e.g., United States v. Mitchell, 2020 WL 4284311 (E.D.

Mich. July 27, 2020) (granting compassionate release to inmate with BMI of 31-32); United

States v. Williams, 2020 WL 3073320, at *4 (D. Md. June 10, 2020) (granting compassionate

release to at-risk obese inmate with a “BMI of 32.5”).

       Age. Mr. Fogle is almost 49 years old, and correctional experts consider an inmate to be

“geriatric” at age 50. Brie A. Williams et al., The Older Prisoner and Complex Chronic Medical

Care 165-70, WHO, Prisons and Health (2014),

https://pdfs.semanticscholar.org/64aa/10d3cff6800ed42dd152fcf4e13440b6f139.pdf; see also

Office of the Inspector General, Dep’t of Justice, The Impact of an Aging Inmate Population on



                                                 21
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 22 of 38




the Federal Bureau of Prisons at i-ii, 10, 16-17, 23-24, 30-31. (May 2015, rev’d Feb. 2016),

https://oig.justice.gov/reports/2015/e1505.pdf (“Aging Inmate Report”) (finding that aging

inmates—defined as age 50 and older—are costly to incarcerate, BOP institutions lacked the

staff and appropriate training to address their needs, the physical infrastructure of BOP

institutions could not adequately house them, and the BOP failed to provide programming

opportunities addressing their needs). Similarly, the government has recognized that “an

inmate’s physiological age averages 10–15 years older than his or her chronological age due to

the combination of stresses associated with incarceration and the conditions that he or she may

have been exposed to prior to incarceration.” Id. at 1-2; see also Brie A. Williams et al., Aging

in Correctional Custody: Setting a Policy Agenda for Older Prisoner Health Care, 102 Am. J.

Public Health 1475-81 (2012); Brie Williams et al., Detained and Distressed: Persistent

Distressing Symptoms in a Population of Older Jail Inmates, 64 J. Am. Geriatrics Soc. 2349-55

(2016). Mr. Fogle has been incarcerated now for over 16 years, and he has thus aged

considerably more than an average person—as evidenced by his significantly failing health.

Thus, Mr. Fogle’s physiological age is likely akin to someone between 58 and 63 years old.

       “Age is an independent risk factor for severe illness” from COVID-19 and risk increases

steadily with age. CDC, CDC updates, expands list of people at risk of severe COVID-19 illness,

https://www.cdc.gov/media/releases/2020/p0625-update-expands-covid-19.html (June 25, 2020)

(“June 25 CDC Update); see also CDC, People Who Need Extra Precautions: Older Adults,

https://perma.cc/A5Z9-FPRV. Based on his age alone, Mr. Fogle is three to four times more

likely to require hospitalization from Covid-19, and 10 to 30 times more likely to die from

Covid-19, than someone age 18 to 29. Ex. D-2, CDC Flyer, COVID-19 Hospitalization and

Death by Age (Aug. 10, 2020).



                                                22
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 23 of 38




       Race. The virus disproportionately affects African Americans. Erin K. Stokes et al.,

Coronavirus Disease 2019 Case Surveillance – United States, January 22-May 30, 2020, CDC,

69 Morbidity and Mortality Weekly Report 759, 763 (June 15, 2020); Ex. B, JAMA Article at

E8-E9. Data collected by the CDC shows that hospitalization and death rates of African

American individuals are “5 times that of non-Hispanic white persons.” CDC, COVID-19 in

Racial and Ethnic Minority Groups, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/racial-ethnic-minorities.html (June 12, 2020); see also Ex. D-3, CDC Flyer, COVID-

19 Cases, Hospitalization, and Death by Race/Ethnicity (Aug. 8, 2020) (providing that,

compared to White persons, Black persons are 2.6 times more likely to contract the virus, 4.7

times more likely to require hospitalization for it, and 2.1 times more likely to die from it).

       The CDC specifically lists racial and ethnic minority groups as “people who need extra

precautions” during this pandemic. CDC, People Who Need to Take Extra Precautions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html (June 25, 2020)

(“Long-standing systemic health and social inequities have put some members of racial and

ethnic minority groups at increased risk of getting COVID-19 or experiencing severe illness,

regardless of age.”) (emphasis omitted). The CDC recognizes that racial and ethnic minority

groups are over-represented in jails, prisons, and detention centers, which have specific risks due

to congregate living, shared food service, and more, and also notes that “[s]tigma and systemic

inequalities may undermine prevention efforts, increase levels of chronic and toxic stress, and

ultimately sustain health and health care disparities.” CDC, COVID-19 in Racial and Ethnic

Minority Groups, https://perma.cc/NA9B-NN4H.

       Moreover, “[d]ata has shown that racial and ethnic minority groups with,” inter alia,

hypertension, obesity, or diabetes, “are at even higher risk for severe COVID-19 illness.” Ex. D-



                                                 23
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 24 of 38




1, CDC Flyer, Covid-19 Associated Hospitalization Related to Underlying Medical Conditions

(Aug. 8, 2020).

       Mr. Fogle’s age and race combined also significantly increase his risk of severe illness.

Black people age 18 to 49, are 6 times more likely to require hospitalization than White people in

the same age group; and Black people age 50 to 64, are 5.5 times more likely to require

hospitalization than White people in the same age group. CDC, COVIDView, Key Updates for

Week 32, ending August 8, 2020, at 11 (Aug. 13, 2020).

       Multiple Comorbidities Combined. Research shows that having any underlying

medical condition puts an individual at increased risk of severe illness or death from COVID-19,

and Mr. Fogle has multiple, co-occurring medical conditions. According to the CDC,

individuals with any reported underlying health condition “were hospitalized six times as often

as otherwise healthy individuals infected with the novel coronavirus” and “they died 12 times as

often.” Lena H. Sun, Patients with underlying conditions were 12 times as likely to die of covid-

19 as otherwise healthy people, CDC finds, Wash. Post (June 15, 2020); see also Erin K. Stokes

et al., Coronavirus Disease 2019 Case Surveillance – United States, January 22-May 30, 2020,

CDC, 69 Morbidity and Mortality Weekly Report 759, 762-63 (June 15, 2020) (showing, on

Tables 2 and 3, that “underlying health conditions” “classified as ‘known’” by the CDC include

“other underlying medical condition[s] not otherwise specified” and finding that

“[h]ospitalizations were six times higher and deaths 12 times higher among those with reported

underlying conditions compared with those with none reported”). “Although only approximately

25% of of infected patients have comorbidities, 60% to 90% of hospitalized infected patients

have comorbidities” and “[t]he most common comorbidities in hospitalized patients” are




                                               24
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 25 of 38




“hypertension (present in 48%-57% of patients)” and “diabetes (17%-34%)”—both of which Mr.

Fogle has. Ex. B, JAMA Article at E5.

       As detailed above, Mr. Fogle suffers from multiple medical conditions “identified by the

CDC [and other health authorities] as exacerbating the risk of serious harm if the individual

contracts COVID-19,” including diabetes, hypertension (high blood pressure), and obesity.

United States v. Mills, 2020 WL 4431425, at *5 (E.D. Mich. July 31, 2020) (granting

compassionate release to defendant with asthma, hypertension, and obesity at facility with few

reported active cases). Indeed, the CDC recognizes and warns that individuals with both

diabetes and obesity are at least 4.5 times more likely to require hospitalization from Covid-19,

and “racial and ethnic minority groups with” those “conditions are at even higher risk for severe

COVID-19 illness.” Ex. X1, CDC Flyer, Covid-19 Associated Hospitalization Related to

Underlying Medical Conditions (Aug. 8, 2020).

       Even if Mr. Fogle’s “conditions independently d[id] not fit in the CDC’s definition of

severity, which is not the case here, ‘his conditions still exacerbate each other, placing him in a

much more vulnerable position than a healthy person if he were to get COVID-19.’” Mills, 2020

WL 4431425, at *5 (quoting United States v. Gardner, 2020 WL 4200979, at *6 (E.D. Mich.

July 22, 2020)); see also United States v. Clark, 2020 WL 3395540, at *5-6 (S.D. Iowa June 17,

2020) (granting compassionate release to defendant with high blood pressure and moderate-to-

severe asthma at facility with no “confirmed, open case[]” because “Defendant’s preexisting

medical conditions create an untenable risk of death should Defendant contract a lethal, easily

spread virus for which there is no known cure, no effective treatment, and no vaccine” (quotation

marks and citation omitted)); United States v. Bradley, 2020 WL 3802794, at *5 (E.D. Cal. July

7, 2020) (holding “that it is not any one of these conditions alone that creates a greater risk of his



                                                  25
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 26 of 38




suffering severe illness from COVID-19; instead, it is the ‘particular danger’ he faces given his

combined conditions of diabetes, hypertension and asthma”); Warren Order at 11 (holding that

defendant’s borderline obesity, hypertension, and history of smoking “compound his risk” of

COVID-19 and constitute “extraordinary and compelling reasons” for compassionate release).

       Mr. Fogle cannot treat or control his diabetes, hypertension, hyperlipidemia, or obesity in

prison—because he cannot maintain the appropriate diet. Foods to avoid include products with

saturated fats, trans fat, cholesterol, and sodium. See Mayo Clinic, Diabetes diet: Create your

healthy-eating plan, https://www.mayoclinic.org/diseases-conditions/diabetes/in-depth/diabetes-

diet/art-20044295 (Feb. 19, 2019). The meals that Mr. Fogle must eat in prison are full of

carbohydrates and processed foods, which Mr. Fogle should be avoiding. See BOP, Federal

Bureau of Prisons – National Menu FY 2020,

https://www.bop.gov/foia/docs/fy_2020_national_menus.pdf; see also Alysia Santo and Lisa

Iaboni, What’s in a Prison Meal, The Marshall Project,

https://www.themarshallproject.org/2015/07/07/what-s-in-a-prison-meal (July 7, 2015). In

addition, Mr. Fogle’s ability to exercise and lose weight is limited by his custodial conditions,

particularly in light of “lockdown” policies during the ongoing COVID pandemic.

       In sum, Mr. Fogle’s multiple, co-occurring conditions, his age, and his race significantly

heighten his risks of contracting COVID-19, becoming severely ill from it, and suffering long-

term health consequences from it, and establish extraordinary and compelling circumstances for

his immediate release.

       Covid-19 Crisis at FCI Loretto. Covid-19 is in “community spread” at FCI Loretto.

As of August 19, the BOP reported 12 “Confirmed Active Cases” of inmates and 7 “Confirmed




                                                 26
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 27 of 38




Active Cases” of staff at FCI Loretto, and claimed that 48 inmates and one staff member had

“recovered.” BOP COVID-19 Page. At least 60 inmates have tested positive. Id. 10

       The basis for the BOP’s “recovered” determination is unclear and problematic. Notably,

“seemingly recovered patients” can “retest[] positive,” and “at least a proportion of recovered

patients still may be virus carriers.” Stephanie Pappas, Can People Spread Coronavirus After

They Recover?, Live Science (Feb. 29, 2020), https://perma.cc/5AF6-4YJE (quoting researchers

based in China whose study about reinfection was published in the Journal of the American

Medical Association); see also Maria Guerrero, Seagoville Federal Prison COVID-Cases Fall

Drastically, Expert Warns Against New Data as Family Mourns Loss, www.nbcdfw.com (Aug.

14, 2020) (noting that former chief medical officer of New York City’s jail system, who is also

an epidemiologist, cautions against the BOP’s data on “recovered” inmates and staff: “When you

kind of wave a wand over people and say they’re recovered, my experience going into jails and

prisons is many of them are not actually recovered,” he said. “Many of them have new shortness

of breath, chest pain, ringing in the ears, headaches. Other very serious symptoms.”). 11




10
  The BOP website reports that nearly all inmates at FCI Loretto were tested (849 inmates), and
that 60 inmates had positive test results. BOP Covid Page (Aug. 19, 2020). However, it does
not appear that inmates were tested more than once, and it is unclear when and how the testing
took place. “[F]alse-negative test results may occur in up to . . . 67% of patients.” JAMA
Article at E1. “Factors contributing to false-negative test results include the adequacy of the
specimen collection technique, time from exposure, and specimen source.” Id. at E6.
11
   In fact, an inmate at FCI Terminal Island, who tested positive and was then “converted to a
status of recovered” on May 10, 2020, subsequently died on May 24. BOP Press Release,
Inmate Death at the FCI Terminal Island, bop.gov (May 27, 2020). Another inmate who was
hospitalized with Covid-19, placed on a ventilator, almost died, and was then returned to FCI
Elkton after two negative Covid-19 tests subsequently tested positive again. See Keegan
Hamilton, Update from FCI Elkton, the place in our @MarshallProj @VICENews story on
COVID-19 in federal prisons, Twitter,
https://twitter.com/keegan_hamilton/status/1279102953966583808.

                                                27
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 28 of 38




Consequently, supposedly “recovered” inmates and employees likely nevertheless continue to

infect others and spread Covid-19 at Loretto.

       The “Confirmed Active Cases” of at least 7 staff members at Loretto are particularly

troubling because “the BOP does not test employees.” Walter Pavlo, As Bureau of Prisons

Enters “Phase 9” Of COVID-19 Plan, BOP Staff Wonder If There Is A Real Plan, Forbes.com

(Aug. 7, 2020) (citing June 2020 Senate testimony from BOP medical director). That means that

staff members must be ill enough to, of their own accord, seek a COVID-19 test. And, viral

shedding of COVID-19 begins 2-3 days before the onset of symptoms. Ex. B, JAMA Article at

E3 (emphasis added); id. at E6 (“The average time from exposure to symptoms onset is 5 days,

and up to 62% of transmission may occur prior to the onset of symptoms.”) (emphasis added).

That means that staff members at Loretto almost certainly spread COVID-19 through the

facilities, infecting other staff members and inmates, days before the onset of any symptoms,

days before they called out sick from work, and days before they were able to access testing for

COVID-19 outside of work. Consequently, because there are numerous staff members with

“Confirmed Active Cases” of COVID-19, there are almost certainly many more than 19 active

COVID-19 cases of inmates and staff at FCI Loretto.

       “Some BOP facilities have seen outbreaks grow into hundreds of confirmed cases in a

matter of weeks.” Clark, 2020 WL 3395540, at *6 (quoting United States v. Moore, 2020 WL

2572529, at *2 (D. Or. May 21, 2020)) (granting release to defendant at facility with no

confirmed, open cases, reasoning that several “staff members have contracted the virus, and the

virus has spread at a nearby halfway house”); see also Bradley, 2020 WL 3802794, at *6

(“Regardless of the number of COVID-19 cases at any given time, ‘infection can spread with a

deadly speed.’” (citation omitted)). Accordingly, “inmates with multiple health conditions can



                                                28
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 29 of 38




demonstrate an ‘extraordinary and compelling reason’ warranting a reduction, even with no

confirmed cases in the institution where they are housed.” Id.

       Loretto has “three multiple occupancy housing units” “made up of two man, four man

and six man rooms,” a disciplinary special housing unit (“SHU”) with 24 cells, and one single

dormitory style housing unit. BOP, PREA Audit Report at 8-9 (Sept. 12, 2019),

www.bop.gov/locations/institutions/lor/LOR_prea_2019.pdf. The capacity of the facility is 784

inmates, id. at 3, and it exceeds capacity, with 850 total inmates, BOP, FCI Loretto,

www.bop.gov/locations/institutions/lor/ (accessed Aug. 19, 2020). Crowded situations,”

“close/physical contact,” “enclosed space,” and “duration of exposure” all “increase community

spread and individual risk.” Ex. D. It is impossible for Mr. Fogle to socially distance from other

inmates, avoid communal areas and frequently touched surfaces, practice sufficient hygiene, and

sanitize his environment sufficiently to protect himself from COVID-19 at Loretto.

       B.      Mr. Fogle’s Sentence is Excessively Harsh, and If Sentenced Today for the
               Same Conduct, He Would Receive a Dramatically Lower Sentence.

       The catchall provision in the Guidelines policy statement, entitled “Other Reasons,”

encompasses “an extraordinary and compelling reason other than, or in combination with” a

person’s age, medical condition, or family circumstances. U.S.S.G. § 1B1.13 appl. n. 1(D).

While the provision contemplates that such other reasons be determined by the Director of the

BOP, that “prefatory language . . . is, in substance, part and parcel of the eliminated requirement

that that relief must be sought by the BOP Director in the first instance.” Redd, 2020 WL

1248493, at *7. Because the language conflicts with the First Step Act’s statutory amendments,

it no longer applies. See id. (citing, in part, 18 U.S.C. § 3553(a)(5) and noting that “any

‘pertinent policy statement’ is to be considered ‘subject to any amendments made to such policy

statement by act of Congress (regardless of whether such amendments have yet to be

                                                 29
         Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 30 of 38




incorporated by the Sentencing Commission into the amendments issued under section 994(p) of

title 28’”); United States v. Cantu, 423 F. Supp. 3d 345, 350–51 (S.D. Tex. 2019).

         Instead, “[r]ead in light of the First Step Act, it is consistent with the old policy statement

and with the Commission guidance more generally for courts to exercise similar discretion as

that previously reserved to the BOP Director in evaluating motions by defendants for

compassionate release.” Beck, 425 F. Supp. 3d at 583. Indeed, even before the First Step Act,

the Commission recognized “that courts are in a ‘unique’ position to determine whether such

circumstances are present.” Id. at 583, 583 n.11; U.S.S.G. § 1B1.13 appl. n.4. Accordingly, “a

court may find, independent of any motion, determination or recommendation by the BOP

Director, that extraordinary and compelling reasons exist based on facts and circumstances other

than those set forth in U.S.S.C. § 1B1.13 cmt. n. 1(A)-(C) . . . consisten[t] with any applicable

policy statement.” Redd, 2020 WL 1248493, at *8; accord United States v. Decator, 2020 WL

1676219 (D. Md. Apr. 6, 2020); United States v. Millan, 2020 WL 1674058 (S.D.N.Y. Apr. 6,

2020).

         Many “courts have held, noted, and implied that a change in the law affecting the fairness

of the sentence, like the one here, is relevant in determining whether extraordinary and

compelling reasons exist.” Order at 4-5, United States v. Smith, No. 14-cr-189 (TSC), ECF No.

76 (D.D.C. May 14, 2020) (“Smith Order”) (citing cases and holding that the “change in law” to

a career offender determination from United States v. Winstead, 890 F.3d 1082, 1091 (D.C. Cir.

2018), “given its significant bearing on Smith’s sentence, is itself an extraordinary and

compelling reason to reduce his sentence”). “The fact that [Mr. Fogle], if sentenced today for

the same conduct, would likely receive a dramatically lower sentence than the one he is currently




                                                   30
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 31 of 38




serving, constitutes an ‘extraordinary and compelling’ reason justifying” compassionate release.

Decator, 2020 WL 1676219, at *3.

       Mr. Fogle’s sentence was based exclusively on the legal characterization of his prior

convictions as “crimes of violence.” As explained in his Johnson pleadings, it is undisputed that,

today, a D.C. attempted robbery conviction does not qualify as a “crime of violence” and Mr.

Fogle would not be labeled a “career offender.” Without the career offender enhancement, Mr.

Fogle’s offense level (including a 2-level obstruction enhancement under § 3C1.1, identified in

the PSR), 12 for 0.82 grams of crack cocaine would be 14. With a Criminal History Category of

IV, 13 his advisory Guidelines range would be 27 to 33 months of imprisonment.

       Mr. Fogle’s current 280-month sentence is substantially “out-of-step with sentences that

would be imposed on similarly-situated defendants today.” United States v. Curtis, No. 03-cr-

533-BAH, 2020 WL 1935543, at *5 (D.D.C. Apr. 22, 2020) (granting compassionate release to a

defendant who served 17 years of life sentence for sex trafficking children based, in part, on the

disparity between the sentence defendant received and what he would receive today); see also

Smith Order at 3 (granting compassionate release “to make his sentence consistent with the D.C.

Circuit’s recent holding [in Winstead] that the applicable provision of the career offender

guideline ‘clearly excludes inchoate offenses’”). “There is no doubt that there is a gross

disparity between the sentence Mr. [Fogle] received and the sentence he would have received

[today].” Redd, 2020 WL 1248493, at *6. Therefore, a reduction in his sentence “is warranted



12
   Because Mr. Fogle was deemed a career offender at his original sentencing and the career
offender Guideline trumped the offense level calculations, it does not appear the Court ever ruled
on the obstruction enhancement.
13
   Mr. Fogle was originally in Category III absent the career offender enhancement. However,
his conviction and sentence in D.C. Superior Court case 2012 CF1 20391 would likely give him
3 additional criminal history points, resulting in 8 points and Category IV.
                                                31
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 32 of 38




by extraordinary and compelling reasons, specifically, the injustice of facing a term of

incarceration [20] years longer” than is “now deem[ed] warranted for the crimes committed.”

United States v. Urkevich, 2019 WL 6037391, at *4 (D. Neb. Nov. 14, 2019); see also United

States v. Maumau, 2020 WL 806121, at *5 (D. Utah Feb. 18, 2020); Decator, 2020 WL

1676219, at *3.

                                         *       *       *

        In sum, “[t]he combination of factors, age, health conditions, COVID-19 risk, as well as

length of time already served and the changing sentencing landscape justify granting

compassionate release to Mr. [Fogle].” United States v. Martin, 2020 WL 3447760, at *3 (D.

Md. June 24, 2020).

IV.    MR. FOGLE IS NOT A DANGER TO THE COMMUNITY AND ADDITIONAL
       IMPRISONMENT IS GREATER THAN NECESSARY.

       Reducing Mr. Fogle’s sentence to permit his immediate release from imprisonment

would reflect the appropriate consideration of the sentencing factors today, in light of the current

pandemic and significant changes in the law.

       The applicable Guidelines, the seriousness of the offense, and the need for the sentence to

provide just punishment support Mr. Fogle’s immediate release. As discussed above, Mr.

Fogle’s applicable Guidelines range is 27 to 33 months. However, he is currently serving 280

months for low-level, non-violent drug transactions that took place at his home in the span of 15

minutes. No firearm or weapon of any kind was involved.

       Mr. Fogle has been in custody for approximately 193 months and has earned

approximately 20 months of good time credit. See Ex. E, BOP Sentencing Computations (last

updated on Apr. 13, 2020) (providing “TOTAL GCT EARNED . . . : 632 [days]”). Thus, by

counsel’s calculations, he has served the equivalent of a 213-month sentence. Accounting for the

                                                 32
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 33 of 38




separate, consecutive 120-month Superior Court sentence in 2012-CF1-20391, Mr. Fogle has

served approximately 93 months of imprisonment in this case—more than triple the time he

would face for the same crime today. Even disregarding his 20 months of good time credit, Mr.

Fogle has served approximately 72 months (6 years) on solely the instant offense, which is more

than double the time he would face for the same crime today. “That a defendant sentenced

today, identical in every way to the defendant in this case, would face [no more than

approximately three years’] imprisonment is strong evidence that” over six years’ imprisonment

is greater than necessary to reflect the seriousness of the offense and provide just punishment.

Cf. Curtis, 2020 WL 1935543, at *5. For the same reason, Mr. Fogle’s continued incarceration

perpetuates unwarranted sentencing disparities that a reduction in his sentence would mitigate.

       In addition, Sentencing Commission “research has demonstrated that reductions to

sentence length and time served do not harm public safety.” Transforming Prisons, Restoring

Lives, Charles Colson Task Force on Federal Corrections, Urban Inst., 21 (Jan. 2016). This is

consistent with a “body of research demonstrat[ing] that longer sentences do not reduce

recidivism more than shorter sentences.” Austin, Brennan Ctr., supra, at 35.

       Mr. Fogle’s criminal history is extremely dated and he is, in no way, a danger to the

community. The offense conduct in this case took place in 2003, approximately 18 years ago.

All of his other convictions, including the conviction in 2012-CF1-20391, arose from offense

conduct before April 1999—over 20 years ago. And the BOP considers Mr. Fogle a “low

security inmate,” and has designated him to a low security correctional facility.

       A sentence allowing for Mr. Fogle’s immediate release would also account for “evidence

of [Mr. Fogle’s] rehabilitation since his prior sentencing.” Pepper v. United States, 562 U.S.

476, 488 (2011). Mr. Fogle has worked steadily throughout his time in prison, including in the



                                                33
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 34 of 38




kitchen and as a unit orderly. He completed 125 hours GED Advanced Level; 408 hours Pre-

GED; 60 hours GED Wait List Class; 40 hours GED; 2 hours Room 3 GED; and 2 hours VT

Room 2 GED. In addition, he has taken 24 hours of Unit Taught Faith Base; 20 hours each of

Parenting Program, History of Science Fiction, Employment Resource Course, 4 Phase Re-Entry

Program, Money Smart FDIC, Money Smart Financial Course, Life Coach, Employment Skills,

and Getting It Right/Pre-Release; 8 hours of Learn the Basics Step Aerobics and Seven Step

Program; and 1 hour each of Computer Learning Center Orientation, Health Fair,

Health/Nutrition, Employment, Personal Finance, Community Resources, Release Requirement,

and Personal Growth. 14

       The RAND Corporation has documented that “[i]nmates who participate in any kind of

educational program behind bars—from remedial math to vocational autoshop to college-level

courses—are up to 43 percent less likely to reoffend and return to prison[.]” The Case for

Correctional Education in U.S. Prisons, RAND Review (Jan. 3, 2016), available at

https://www.rand.org/blog/rand-review/2016/01/course-correction-the-case-for-correctional-

education.html. Mr. Fogle completed his drug education in August 2010, submitted his DNA

sample in June 2011, and satisfied his special assessment in August 2011.

       Mr. Fogle’s disciplinary history is minor. To counsel’s knowledge, his most recent

incident was years ago, in August 2017, and it was for “destroy[ing] property $100 or less,”

which counsel understands was related to a spatula from the kitchen going missing. The

remainder of his disciplinary history was also minor, consisting only of Level 200 and 300

infractions, not any of the most serious infractions in prison, which are designated as Level 100



14
    The Probation Office provided counsel with information about Mr. Fogle’s prison record a
little over a year ago, in June 2019. Copies of several of his educational certificates are also
attached. See Ex. F, Certificates.
                                                34
          Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 35 of 38




infractions. 15 Rather, the most serious of his infractions is for “possessing a hazardous tool”

(Feb. 2011), which counsel understands was a cell phone. 16 His other infractions were for

refusing or being absent from work assignments (Oct. 2015; Aug. 2015; Sep. 2015; July 2006;

Oct. 2018; Nov. 2011); refusing to obey an order (June 2014; Nov. 2010); phone abuse (Aug.

2016; Aug. 2016); and possessing an unauthorized item (June 2014).

         In spite of the long, disparate sentence he is serving, Mr. Fogle has taken advantage of

the limited BOP programming opportunities available to him and focused on rehabilitating

himself. Upon release, Mr. Fogle hopes for the opportunity to train for and obtain a commercial

driver’s license, to find employment as soon as possible, and to spend as much time as possible

with his family, especially his two daughters. Mr. Fogle would also greatly appreciate the

opportunity to participate in the Court’s reentry court program if at all possible. His family,

including his mother and his two daughters, yearn to have him home and will support him as he

transitions back into the community.

         Finally, the need to provide Mr. Fogle with needed medical care in the most effective

manner supports his compassionate release. Mr. Fogle is an “aging inmate” and suffers from

multiple medical conditions that make him particularly vulnerable to Covid-19, which is

currently present at his prison. Even under normal circumstances, the BOP has struggled to meet

the needs of aging inmates. BOP institutions have inadequate staffing capacity to provide timely

medical care, accompany inmates on outside medical visits, assist with activities of daily living,

and provide programming tailored to the elderly. See Aging Inmate Report at 17; see also OIG,



15
   Level 100 infractions include the following types of serious misconduct: using or possessing
drugs or alcohol, using or possessing a dangerous weapon, and assaulting another person
resulting in serious injury.
16
     The infraction also included refusing to obey an order.
                                                 35
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 36 of 38




Review of the Federal Bureau of Prisons’ Medical Staffing Challenges (Mar. 2016) (noting that

almost 20 percent of the BOP’s health services positions are vacant, contributing to long waiting

periods for care).

       In addition, in BOP custody, Mr. Fogle cannot maintain the diet of nutritious meals

necessary to mitigate his chronic conditions and relieve his symptoms. See, e.g., Diabetes Diet:

Create your healthy-eating plan, The Mayo Clinic, https://www.mayoclinic.org/diseases-

conditions/diabetes/in-depth/diabetes-diet/art-20044295; The DASH Diet: Healthy eating to

lower your blood pressure, The Mayo Clinic, https://www.mayoclinic.org/healthy-

lifestyle/nutrition-and-healthy-eating/in-depth/dash-diet/art-20048456. Alarmingly, “the BOP

does not have a quality assurance plan to ensure that food products procured by the BOP meet

the specifications outlined in BOP contracts, the standards set forth in BOP’s national menu,

industry standards, and legal requirements,” which “endanger[s] the health and well-being of

both BOP inmates and staff.” OIG, Management Advisory Memorandum of Concerns Identified

with the Federal Bureau of Prisons’ Procurement of Food Products at 1 (reissued Jun. 2020),

https://oig.justice.gov/sites/default/files/reports/i20029.pdf. With the advent of Covid-19, the

lockdown conditions at FCI Loretto, and Mr. Fogle’s chronic health problems, the BOP is even

less able to provide adequate care and nutrition for Mr. Fogle.

                                         *       *       *

       In sum, Mr. Fogle is currently serving a disparate 280-month sentence for selling less

than one gram of crack, a sentence that was exponentially greater than any sentence he had

before received. He was sentenced a mere five months after United States v. Booker, 543 U.S.

220 (2005). Under today’s law, he would not be labeled a career offender and would benefit

from significant retroactive amendments to the drug guidelines to mitigate racially disparate



                                                36
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 37 of 38




sentences. He has made great rehabilitative efforts in prison despite his long sentence and

suffers from multiple chronic medical ailments that now, in the midst of the Covid-19 pandemic,

threaten his life. The § 3553(a) factors weigh overwhelmingly in favor of reducing his sentence

to allow for his immediate release.

       To effectuate compassionate release, the Court must reduce Mr. Fogle’s sentence to time-

served and specify that the sentence run concurrent to Superior Court Case No. 2012-CF1-

20391, or reduce Mr. Fogle’s sentence to a term of no more than 93 months to account for the

consecutive sentence in Superior Court Case No. 2012-CF1-20391. Unlike the binding

Guidelines policy statements governing § 3582(c)(2) proceedings, nothing governing §

3582(c)(1)(A) proceedings precludes the Court from “reduc[ing] [a] term of imprisonment [to]

less than the term of imprisonment the defendant has already served.” Compare U.S.S.G. §

1B1.10(b)(2)(A), with U.S.S.G. § 1B1.10(b)(2)(C). Cf. United States v. Nance, 2019 WL

2436210, at *2 (D. Neb. June 10, 2019).




                                               37
        Case 1:03-cr-00187-JDB Document 120 Filed 08/21/20 Page 38 of 38




                                        CONCLUSION

       For the foregoing reasons, Mr. Fogle respectfully requests that the Court issue an

indicative ruling stating that it would grant Mr. Fogle’s motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A)(i) to allow for his immediate release from imprisonment by reducing

his sentence to time-served concurrent to his sentence in D.C. Superior Court Case No. 2012-

CF1-20391, or to a term of no more than 93 months, “if the court of appeals remands for that

purpose.” Fed. R. Crim. P. 37(a)(3).

                                             Respectfully submitted,

                                             A.J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                                           /s/
                                             ___________________________
                                             CELIA GOETZL
                                             Assistant Federal Public Defender
                                             625 Indiana Ave. NW, Ste. 550
                                             Washington, D.C. 20004
                                             (202) 208-7500




                                               38
